Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Office Action is responsive to the communication filed on 07/31/20.
Claims 1-20 are pending in the application.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claims 9 and 18 are objected to for insufficient antecedent basis for “the same non-volatile memory.”  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, 11, 13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rognli  (PG/PUB 2012/0271460).

Claim 1. 
   Rognli teaches a wireless controller configured to send commands to a mini-split HVAC unit that includes an infra-red (IR) receiver (ABSTRACT, Figure 1, Figure 2), wherein the mini-split HVAC unit is configured to thermostatically control a temperature in a space based at least in part on a temperature sensed by a temperature sensor associated with the mini-split HVAC unit in conjunction with a programmable set point (ABSTRACT, Figure 1, Figure 2), the wireless controller comprising:
an IR transmitter (Figure 2-132, 0033-35)
a temperature sensor for sensing a temperature at the wireless controller (Figure 2-141, 0030)
a user interface including a display (Figure 2-140)
a non-volatile memory storing infrared (IR) protocol for each of a plurality of different mini-split HVAC units (Figure 4-184, 0027, 0033, 0036-37, 0070, 0080, 0082, 0093-96)
a controller operatively coupled to the user interface, the temperature sensor, the non-volatile memory and the IR transmitter (Figure 2-138), the controller configured to:
receive a selection of a particular one of the plurality of different mini-split HVAC units (Figure 4-182, 184, 0029-32)
store an indication of a correspondence between the selected one of the plurality of different mini-split HVAC units and an IR protocol in a non-volatile memory (Figure 4, 0028-30, 0070, 0082)
wirelessly transmit one or more commands to the selected one of the plurality of different mini-split HVAC units in accordance with the IR protocol (Figure 4, 0070-71)
2.    Rognli teaches the wireless controller of claim 1, wherein the controller is further configured to transmit one or more commands via the IR transmitter to set the programmable set point of the mini-split HVAC unit to a commanded set point temperature, wherein the commanded set point temperature is based, at least in part, on a desired set point temperature set by a user and the temperature sensed by the temperature sensor of the wireless controller (Figure 4-192, 0045, 0048, 0068, 0075, 0082)
3.    Rognli teaches the wireless controller of claim 1, wherein the controller is configured to:
receive a brand of the particular one of the plurality of different mini-split HVAC units via the user interface of the wireless controller (Figure 4-182, 0080-82)

identify the IR protocol stored in the non-volatile memory that corresponds to the selected one of the plurality of different mini-split HVAC units based at least in part on the received brand and received model of the particular one of the plurality of different mini-split HVAC units (0080-82)
6.    Rognli teaches the wireless controller of claim 1, wherein the controller is further configured to:
identify a particular address based on the selected one of the plurality of different mini-split HVAC units (0029)
identify the IR protocol at the particular address (0029, 0080-82, see also 0043); and access the indication of correspondence from the non-volatile memory (0029, 0080)
7.    Rognli teaches the wireless controller of claim 6, wherein the controller is configured to:
receive a brand of the particular one of the plurality of different mini-split HVAC units via the user interface of the wireless controller (0080-82)
receive a model of the particular one of the plurality of different mini-split HVAC units via the user interface of the wireless controller (0080-82)

11.    Rognli teaches a controller configured to send commands to a building automation system (e.g. distributed ductless heating or cooling systems, Figures 1-2) that includes an infra-red (IR) receiver, the controller comprising:
an IR transmitter (Figure 2-132, 0033-35)
a user interface including a display (Figure 2, 0033-35)
a non-volatile memory storing infrared (IR) protocol for each of a plurality of different building automation systems (Figure 2 0033-35, 0043, see also 0019)
a controller operatively coupled to the user interface, the non-volatile memory and the IR transmitter (Figure 2), the controller configured to:
receive a selection of a particular one of the plurality of different building automation systems via the user interface (Figure 1-elements 106, 0019)
store an indication of a correspondence between the selected one of the plurality of different building automation systems and an IR protocol in a non-volatile memory (Figure 4, 0028-30, 0070, 0082)
wirelessly transmit one or more IR commands to the selected one of the plurality of different building automation systems in accordance with the IR protocol (Figure 4, 0028-30, 0070)
13.     Rognli teaches the controller of claim 11, wherein the controller is configured to: 

receive a model of the particular one of the plurality of different building automation systems via the user interface of the controller (0080-82)
identify the IR protocol stored in the non-volatile memory that corresponds to the selected one of the plurality of different building automation systems based at least in part on the received brand and received model of the particular one of the plurality of different building automation systems (0080-82, see also 0043)
20.     Rognli teaches a method for controlling a mini-split HVAC unit from a remote location, wherein the mini-split HVAC unit is configured to wireless receive one or more IR commands to control one or more functions of the mini-split HVAC unit including setting a programmable set point of the mini-split HVAC unit, and the minisplit HVAC unit is further configured to thermostatically control a temperature in a space based at least in part on a temperature sensed by a local temperature sensor of the mini-split HVAC unit and the programmable set point, the method comprising:
receiving a selection of a particular one of a plurality of different mini-split HVAC units (Figure 4-182, 184, 0029-32)
storing an indication of correspondence between the selected one of the plurality of different mini-split HVAC units and an IR protocol in a non-volatile memory (Figure 4-182, 184, 0029-32, supra claim 1)

identifying the IR protocol to be used to communicate with the selected one of the plurality of different mini-split HVAC units based on the indication of correspondence (Figure 4-182, 184, 0029-32, supra claim 1) and
wirelessly transmitting one or more IR commands to the selected one of the plurality of different mini-split HVAC units in accordance with the IR protocol (supra claim 1)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 4-5 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rognli (PG/PUB 20120271460) in view over Clendinning et al. (PG/PUB 20160027086).

4.    Rognli teaches the wireless controller of claim 1, wherein the non-volatile memory comprises:


Clendinning et al. teaches:
   A plurality of pages (Figure 3-3000: row x columns, see also a plurality of values albeit the values are not the IR protocols as taught by Rognli)
  A lookup table (e.g. see also associated values albeit the values are not the plurality of brands and models as taught by Rognli (Figure 2-2001-2000: look-up table), where the look-up table has an address for a page from the plurality of pages (Figure 2-2002 linked to Figure 3-3001).
   One of ordinary skill in the art before the effective filing date of the invention applying the teachings of Clendinning et al. (e.g. employing a relational database having a lookup table linked to a plurality of pages via an address of the look-up table), to the teachings of Rogli (e.g. associating brand and models with a respective IR protocol), would achieve an expected and predictable result via combining said elements using known methods.  Rognli teaches the application of a look-up table for organizing data (0082).  Clendinning et al. teaches the application of databases for organizing data (0013).  0One of ordinary skill in the art applying the database schema of Clendinning to the predetermined association between the brand/model and IR protocols of Rognli would realize an improved invention (e.g. providing consistent structures for organizing and managing the information).
  The combination of Rognli and Clenndinning teaches the application of a lookup-table having an address linked to multiple pages.  The combination does not expressly teach where the plurality of pages comprise the IR protocols and where the look-up table comprises the plurality of brand and models.  Rognli teaches the IR protocols associated with respective brands and models (0080-82, 0043, supra claim 1)
 One of ordinary skill in the art before the effective filing date of the claimed invention substituting the IR protocols in place of any element 3002-3005 of the plurality of pages (e.g. row x column) and substituting the brand and model in place of any one element 2001-2000 of the lookup table would achieve an expected and predictable result of retrieving an IR protocol 0.
5.    The combination of Rognli and Clenndinning teaches the  wireless controller of claim 4, wherein the plurality of pages are a plurality of flash pages, wherein each flash page stores one IR protocol (e.g. “flash page” in light of Applicant’s specification, published para., 0078, is interpreted as an organized data stored within memory.  Here, the combination of Rognli and Clendinning teaches a flash page with IR protocol (Clendinning, see modified Figure 3, supra claim 4)
14.    The combination of Rognli and Clenndinning teaches the controller of claim 11, wherein the non-volatile memory comprises:
a plurality of pages having a plurality of IR protocols that correspond to the plurality of different building automation systems, each page having at least one IR protocol corresponding to at least one building automation system (supra claim 4 rationale for identical mapping and supporting rationale)
a lookup table that includes a plurality of brands and models for the plurality of plurality of different building automation systems and each combination of a brand and a model of a building automation system has an address for a page from the plurality of pages that has the corresponding IR protocol for the brand and the model of the building automation system ((supra claim 4 rationale for identical mapping and supporting rationale)
The cited prior art is combinable for the same reasons as set forth in claim 4.

identify a particular address based on the selected one of the plurality of different building automation systems (0080-82, supra claim 14)
identify the IR protocol at the particular address (0080-82, supra claim 14)
access the indication of correspondence from the non-volatile memory (0043, supra claim 14)
16.    The combination of Rognli and Clenndinning teaches the controller of claim 15, wherein the controller is configured to: receive a brand of the particular one of the plurality of different building automation systems via the user interface of the controller (0080-82, 0043)
receive a model of the particular one of the plurality of different building automation systems via the user interface of the controller (0080-82, 0043)
identify the IR protocol based at least in part on the received brand and received model of the particular one of the plurality of different building automation systems (0080-82, 0043, supra claim 14)

Claims 8, 10, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rognli (PG/PUB 20120271460) in view over Son et al. (USPN 747550).


Son et al. teaches a different memory for storing data (ABSTRACT, Col 1 lines 15-24).  Rognli teaches an indication of the correspondence (0080-82)
 One of ordinary skill in the art before the effective filing date of the invention, as a matter of design choice in light of the finite and quantifiable memory types, would achieve an expected and predictable result via storing the indication of the correspondence in NAND flash memory to realize non only the benefit of addressing the “shift phenomena” (Son et al., Col 3 lines 6-25) but also providing redundant memory in the event of failure. Moreover, Ronli contemplates the use of multiple memory types, namely a “Processor 138 may also include, or be coupled to a memory device comprising any of a variety of volatile memory, including RAM, DRAM, SRAM, and so on, as well as non-volatile memory, including ROM, PROM, EPROM, EEPROM, Flash, and so on. Such memory devices may store programs, software, and instructions relating to the operation of universal DR remote-control device 108,” 0043.  Accordingly, it would have been obvious to further utilize a NAND flash memory for storing data while realizing the benefits of using NAND as described above in addition to saving power (e.g. does not require power to retain data)



Son et al. teaches a NAND flash memory (ABSTRACT, Col 1 lines 15-24).  Rognli teaches storing IR protocols (0080-82, 0043, 0099)
 One of ordinary skill in the art before the effective filing date of the invention, as a matter of design choice in light of the finite and quantifiable memory types, would achieve an expected and predictable result via storing the IR protocols in NAND flash memory to realize non only the benefit of addressing the “shift phenomena” (Son et al., Col 3 lines 6-25) but also providing redundant memory in the event of failure. Moreover, Ronli contemplates the use of multiple memory types, namely a “Processor 138 may also include, or be coupled to a memory device comprising any of a variety of volatile memory, including RAM, DRAM, SRAM, and so on, as well as non-volatile memory, including ROM, PROM, EPROM, EEPROM, Flash, and so on. Such memory devices may store programs, software, and instructions relating to the operation of universal DR remote-control device 108,” 0043.  Accordingly, it would have been obvious to further utilize a NAND flash memory for storing data while realizing the benefits of using NAND as described above in addition to saving power (e.g. does not require power to retain data)
17.    Rognli teaches the controller of claim 11, wherein the indication of the correspondence is stored in a


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rognli (PG/PUB 20120271460) in view over Remme (PG/PUB 2013/0025840)
12.    Rognli teaches the controller of claim 11, wherein the building automation system comprises one or more of an HVAC system 
    Remme teaches a security system within a building automation system (ABSTRACT, Figure 1-element 300 -> 10->200)
  One of ordinary skill in the art before the effective filing date of the invention applying the teachings of Remme (e.g. providing an integrated security system within the HVAC system w/ auxiliary controller), to the teachings of Rognli (e.g. providing a building automation system comprising mini-split HVAC units), would achieve an expected and predictable result via adapting the building automation system of Rognlo to integrate the security system of Remme.  The application of Remme for incorporating a security system within the HVAC system to the remotely controlled HVAC units of Rognli would realize an improved invention (e.g. reducing the amount of energy consumption, see Remme (0011)


s 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rognli (PG/PUB 20120271460)
9.     Rognli teaches the wireless controller of claim 1, wherein the indication of the correspondence is stored i
  Ronli teaches multiple memory types including a non-volatile memory (0043, 0019)
One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Ronli (e.g. using non-volatile memory to store data), to the teachings of Ronli (e.g. storing both IR protocols and the correspondence), would achieve an expected and predictable result of storing both data types within the same non-volatile memory.  Ronli teaches “Such memory devices may store programs, software, and instructions relating to the operation of universal DR remote-control device 108” and therefore the use of non-volatile memory for persistent storage of data requiring reliable access by the controller.” One of ordinary skill in the art as a matter of design choice in light of the finite and quantifiable memory types, as per Ronli, would achieve an expected and predictable result of storing data required for control as well as using non-volatile memory for persistent storage (e.g. accessing stored protocols and correspondence information).
18.     Rognli teaches the controller of claim 11, wherein the indication of the correspondence is stored i
             Ronli is combinable with Ronli for the same rationale as set forth in claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See relational databases
  20080126557 20030055812 7437379 10031957 20020169777
See flash pages
  20110040771 20060144936

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645.  The examiner can normally be reached on M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DARRIN D DUNN/Patent Examiner, Art Unit 2117